DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office correspondence is in response to the application filed on July 26, 2019. 
Claims 1-20 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sabella et al. (US Publication 2019/0158300) hereafter Sabella, in view of Wei et al. (US Publication 2019/0141593) hereafter Wei.
As per claim 1, Sabella discloses a network device comprising: one or more memories to store instructions; one or more processors to execute the instructions to: instantiate a first process in a first Multi-Access Edge Computing (MEC) cluster within a first MEC network; register the first MEC network at a MEC cloud (paragraphs 0033, 0081); receive from the first process to obtain information from a second process in a second MEC cluster within a second MEC network that is registered at the MEC cloud (abstract, ); create a first message based on the call; send the first message from the first MEC cluster to the second MEC cluster; receive, at the first MEC cluster, a second message from the second MEC cluster, wherein the second message is provided by the second MEC cluster in response to receiving the first message (paragraphs 0105); extract a return value from the second message, wherein the return value is generated by the second process in response to receipt of the call in the second MEC cluster; and relay the return value to the first process in the first MEC cluster (paragraphs 0079, 0081, 0049-51). Although, Sabella discloses UE sends requests through MEC application, he fails to expressly disclose receive a call from the first process to obtain information from a second process in a second MEC cluster within a second MEC network that is registered at the MEC cloud.
However, in the same field of endeavor, Wei discloses the clamed limitation of receive a call from the first process to obtain information from a second process in a second MEC cluster within a second MEC network that is registered at the MEC cloud (paragraphs 0062-63, 0075, 0082-84: generates and sends the result to UE through result data path).

As per claim 2, Sabella discloses the network device wherein when the one or more processors register the first MEC network at the MEC cloud, the one or more processors are to: provide a profile of the first process to a registry for the MEC cloud, wherein the profile includes at least an identifier for the first process; obtain a profile of the second process from the registry; and  -27-Verizon Ref. 20190120 store the profile of the second process at a local registry within the first MEC cluster (paragraphs 0027-29, 0049-50).
As per claim 3, Sabella discloses the network device wherein when the one or more processors register the first MEC network at the MEC cloud, the one or more processors are to: register a function for discovering the first process at a Network Repository Function (NRF) of a provider network that includes the registry.  
As per claim 4, Sabella discloses the network device wherein when the one or more processors create the first message, the one or more processors are to: identify one or more MEC clusters and MEC networks in which processes that can respond to the call are hosted, wherein the second MEC cluster is one of the MEC clusters and the second MEC network is one of the MEC networks;  
As per claim 5, Sabella discloses the network device wherein when the one or more processes register, the one or more processes are to: authenticate the first MEC network at the MEC cloud. 
As per claim 6, Sabella discloses the network device wherein the first MEC cluster includes a local registry, and wherein when the one or more processors register, the one or more processors are to: import, from a registry for the MEC cloud, profiles of processes hosted by the second MEC cluster, to the local registry. 
As per claim 7, Sabella discloses the network device wherein when the one or more processors create the first message, the one or more processors are to: perform a lookup of the call at the local registry; identify the second process as a process that can respond to the call; identify the second MEC cluster as a host MEC cluster of the second process; identify the second MEC network as a network that includes the second MEC cluster; and create the first message with a destination address generated based on the identifying the second process, the second MEC cluster, and the second MEC network.  
As per claim 8, Sabella discloses the network device wherein when the one or more processors send the first message, the first message is conveyed from the first MEC cluster to the second MEC cluster over a backhaul link. 
As per claim 9, Sabella discloses the network device wherein when the one or more processors send the first message, the first message is conveyed from the first MEC cluster to the second MEC cluster over a first core network which is part of a provider network that includes the first MEC cluster.  
As per claim 10, Sabella discloses the network device wherein the first MEC cluster is located in a first geographical area and is coupled to a first wireless station servicing the first geographical area and the second MEC cluster is located in a second geographical area, wherein the first geographical area and the second geographical area overlap or are close to one another.
Claim 11 is an Independent claim with similar limitation but different in preamble and hence are rejected based on the rejection provided in claim 1.
As per claim 12, Sabella discloses the method wherein registering further includes: providing a profile of the first process to a registry for the MEC cloud, wherein the profile includes at least an identifier for the first process; obtaining a profile of the second process from the registry; and storing the profile of the second process at a local registry within the first MEC cluster.
As per claim 13, Sabella discloses the method wherein the registering includes: registering a function for discovering the first process at a Network Repository Function (NRF) of a provider network that includes the registry.
As per claim 14, Sabella discloses the method wherein creating the first message includes: identifying one or more MEC clusters and MEC networks in which processes that can respond to the call are hosted, wherein the second MEC cluster is one of the MEC clusters and the second MEC network is one of the MEC networks.
As per claim 15, Sabella discloses the method wherein registering includes: authenticating the first MEC network at the MEC cloud.
As per claim 16, Sabella discloses the method wherein the first MEC cluster includes a local registry, and wherein registering includes: importing, from a registry for the MEC cloud, profiles of processes hosted by the second MEC cluster, to the local registry.
As per claim 17, Sabella discloses the method further comprising: performing a lookup of the call at the local registry; identifying the second process as a process that can respond to the call; identifying the second MEC cluster as a host MEC cluster of the second process, and identifying the second MEC network as a network that includes the second MEC cluster; and -31-Verizon Ref. 20190120 
As per claim 18, Sabella discloses the method wherein sending comprises: transmitting the first message from the first MEC cluster to the second MEC cluster over a backhaul link.  
Claim 19 is an Independent claim with similar limitation but different in preamble and hence are rejected based on the rejection provided in claim 1.
As per claim 20, Sabella discloses the non-transitory computer-readable media wherein when the one or more processors register the first MEC network at the MEC cloud, the one or more processors are to: provide a profile of the first process to a registry for the MEC cloud, wherein the profile includes at least an identifier for the first process; obtain a profile of the second process from the registry; and store the profile of the second process at a registry within the first MEC cluster (paragraphs 0027-29, 0049-50).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZANA B HUQ whose telephone number is (571)270-3223. The examiner can normally be reached Monday - Friday: 8:30-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARZANA B HUQ/Primary Examiner, Art Unit 2455